UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6457



RICHARD JANSEN,

                                           Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden; JOHN JOSEPH CURRAN,
JR., Attorney,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-04-137-1-CCB)


Submitted:   July 15, 2004                 Decided:   July 21, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Jansen, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Richard Jansen seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2000) petition as untimely.

Jansen cannot appeal this order unless a circuit judge or justice

issues   a   certificate   of   appealability,    and   a   certificate   of

appealability will not issue absent a “substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A habeas appellant meets this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000);     Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Jansen

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 DISMISSED




                                   - 2 -